DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 05/04/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saijo et al. (US 2008/0304891, art of record) in view of Yumoto (US 2008/0203177).
Regarding claims 1 and 13, Saijo teaches an information processing apparatus (figs. 1 and 2) and method (fig. 11), comprising: a memory containing instructions (112); and at one processor (111) for executing the instructions to operate as: a first acquisition unit (operation unit 114) configured to acquire first information concerning a size of a print region where a barcode (1201, fig. 12) is printed; and a generation unit (104) configured to generate, based on the first information acquired by the first acquisition unit, image data of the barcode to be printed in the print region, wherein the first information includes width information concerning a width of the print region and height information concerning a height of the print region (drawing range or specified area, figs. 12 and 13), and the generation unit generates the image data including, as a bar forming the barcode, a bar having a width based on the width information and a height based on the height information ([0049], [0080], [0081] and [0091]-[0094]).
Saijo further teaches the barcode size can be specified by the user ([0076]) but silent to setting a lower limit of the width of each bar and generating the image data if a minimum width of each bar forming the barcode is equal or larger than the lower limit set by the setting unit.  
However, Yumoto teaches barcode generation apparatus (fig. 2) comprising a setting unit (310, fig. 3) to get a lower limit of the width of each bar (the lowest value of the width that the user can select is interpreted as lower limit as claimed) forming the barcode and generating unit (104, fig. 2) generates the image data if a minimum width of each bar forming the barcode is equal to or larger than the lower limit set by the setting unit (fig. 5) ([0014], [0016], [0044], [0045] and [0050]).
In view of Yumoto’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saijo by incorporating the teaching as taught by Yumoto so that the barcode size can be fitted in the selected print region. 
Regarding claim 2, Saijo as modified by Yumoto teaches all subject matter claimed as applied above.  Saijo further teaches wherein the first information includes information concerning an entire width and an entire height of the barcode which have been set individually (fig. 12, 13, [0091] and [0094]).
Regarding claim 3, Saijo as modified by Yumoto teaches all subject matter claimed as applied above.  Saijo further wherein the generation unit generates the image data so that an entire width and an entire height of the barcode are maximum values within a range (drawing range or specified area) in which the barcode falls within the print region (figs. 12 and 13).
Regarding claim 4, Saijo as modified by Yumoto teaches all subject matter claimed as applied above.  Saijo further teaches a print control unit (201) configured to cause a printer to print the barcode in the print region based on the image data generated by the generation unit (fig. 2, [0021] and [0050]).
Regarding claim 5, Saijo as modified by Yumoto teaches all subject matter claimed as applied above.  Saijo further teaches wherein if a predetermined condition concerning reading of the barcode is satisfied, the print control unit causes the printer to print the barcode ([0020], [0021] and [0061]).
Regarding claim 6, Saijo as modified by Yumoto teaches all subject matter claimed as applied above.  Both Saijo and Yumoto further teach wherein the predetermined condition includes a condition that the minimum width of the width of each bar forming the barcode to be printed based on the image data generated by the generation unit is not smaller than the lower limit set by the first setting unit (Saijo: fig. 14 and [0096]-[0097].  Yumoto: fig. 9).
Regarding claim 7, Saijo as modified by Yumoto teaches all subject matter claimed as applied above.  Saijo further teaches wherein the instructions are further executed as an instruction unit to send, if the minimum width of the width of each bar forming the barcode is smaller than the lower limit set by the first setting unit, a notification instruction to a notification unit to make a notification to a user ([0077], [0080] and [0094]).
Regarding claim 8, Saijo as modified by Yumoto teaches all subject matter claimed as applied above.  Saijo further teaches wherein if, when the image data is generated with an entire width of the barcode corresponding to the size of the print region, the minimum width of the bar forming the barcode to be printed based on the image data is smaller than the lower limit set by the first setting unit, the generation unit generates the image data by changing the minimum width of the bar to be lower limit ([0094]-[0096]).
Regarding claim 9, Saijo as modified by Yumoto teaches all subject matter claimed as applied above.  Saijo further teaches wherein the first setting unit sets the lower limit based on a resolution of a print apparatus configured to execute printing based on the image data and a resolution of a reading apparatus that reads the barcode printed by the print apparatus (figs. 4-10).
Regarding claim 10, Saijo as modified by Yumoto teaches all subject matter claimed as applied above.  Saijo further teaches wherein the first setting unit sets the lower limit based on a user input accepted by an input device configured to accept the user input ([0096]).
Regarding claim 11, Saijo as modified by Yumoto teaches all subject matter claimed as applied above.  Saijo further teaches wherein the instructions are further executed to operate as a second setting unit to set a font size of the barcode corresponding to the width of the print region (whole barcode size can be specified by the user, [0076]).
	Regarding claim 12, Saijo teaches a printing system (figs. 1 and 2) comprising: a memory (112) containing instructions; and at least one processor (111) for executing the instructions to operate as: a first acquisition unit (114) to acquire first information concerning a size of a print region (specific area) when a barcode is printed; a generation unit (104) to generate, based on the first information acquired by the first acquisition unit, image data of the barcode to be printed in the print region; a printer (200) to execute printing based on the image data generated by the generation unit;  wherein the first information include width information concerning a width of the print region and height information concerning a height of the print region (drawing range or specified area, figs. 12 and 13), and the generation unit generates the image data including, as a bar forming the barcode, a bar having a width based on the width information and a height based on the height information ([0080], [0081] and [0091]-[0094]).
Saijo further teaches the barcode size can be specified by the user ([0076]) but silent to setting a lower limit of the width of each bar and generating the image data if a minimum width of each bar forming the barcode is equal or larger than the lower limit set by the setting unit.  
However, Yumoto teaches barcode generation apparatus (fig. 2) comprising a setting unit (310, fig. 3) to get a lower limit of the width of each bar (the lowest value of the width that the user can select is interpreted as lower limit as claimed) forming the barcode and generating unit (104, fig. 2) generates the image data if a minimum width of each bar forming the barcode is equal to or larger than the lower limit set by the setting unit (fig. 5) ([0014], [0016], [0044], [0045] and [0050]).
In view of Yumoto’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saijo by incorporating the teaching as taught by Yumoto so that the barcode size can be fitted in the selected print region. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/04/2022, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saijo and Yumoto.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887